DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. (U.S. Pat. No. 2,777,491) in view of Ishihara et al. (U.S. Patent No. 10,131,468).


 	Nor subsequent to the folding the first hem about the first fold line, inserting a draw strip string into the first hem and the second hem. 
	However, Ishihara discloses similar method with order steps showing different ways of folding the free edges in different manners and ways, via multiple folds and over-folds to the edges, see for example (Figs. 15-21; via multiple folding steps to the edges); along with subsequent to the folding the first hem about the first fold line, inserting a draw strip string into the first hem and the second hem, see for example (Figs. 15-20; via the shown insertion step of strips after the multiple folding steps of the ends, such as ports/strips 2025).
Therefore, it would have been obvious to one having ordinary skill in the art, before applicant’s effective filing date, to have modified Ashton’s method by having and using different folding steps to the free edges to be in different manners, along with subsequent to the folding the first hem about the first fold line, inserting a draw strip string into the first hem and the second hem, as suggested by Ishihara (introducing different steps of folding the fee edges), in order to come up with less expensive to make containers, and with making them with less material and easily be shaped and decorated (column 3; lines 10-20).
In respect to the order of the claimed steps, it would have been appreciated to those skilled in the art in light of Platt’s steps, to come up with different manner of the folding steps, as a matter of design choice and/or a matter of rearranging parts/steps of an invention, In re Japikse, 86 USPQ 70.


	Regarding claim 3: Ashton discloses that said folding of said first part of the second portion is such that the first subpart lies closer to the first portion than the second subpart, (Figs. 13-15; via portion of the folded 15 is being closer to 7 than the folded portion 17).  While Platt is capable of having the claimed amended steps of having the first subpart of the first portion and the first subpart of the second portion directly face each-other as a matter of design choice and/or rearranging steps;
	Regarding claim 4: Ashton discloses that the folding of said first part of the second portion is such that the first subpart lies farther away from said the first portion than the second subpart (Figs. 13-15; via portion of the folded 15 is being further away to 7 than the folded portion 17);
	Regarding claim 5: Ashton discloses the step of folding said first hem (via 15) said web of conveyed to a station for making cut- outs, a station for inserting draw strip strings, and to perforation and welding stations; (Figs. 13-16; via shown welding station 29, formed perforations 19);
	Regarding claim 7: Ashton discloses that the folding of said first part of the second portion is such that the first subpart lies closer to the first portion than the second subpart.  While Platt is capable of having the claimed amended steps of having the first subpart of the first 
 (Figs. 13-15; via portion of the folded 15 is being closer to 7 than the folded portion 17).  
	Regarding claim 8: Ashton discloses that the folding of said first part of the second portion is such that the first subpart lies farther away from said the first portion than the second subpart, (Figs. 13-15; via portion of the folded 15 is being further away to 7 than the folded portion 17);
	Regarding claim 9: Ashton discloses the step of folding said first hem said web of conveyed to a station for making cut-outs, a station for inserting draw strip strings, and to perforation and welding stations; (Figs. 13-16; via shown welding station 29, formed perforations 19);
	Regarding claim 11: Ashton discloses the step of folding said first hem said web of conveyed to a station for making cut-outs, a station for inserting draw strip strings, and to perforation and welding stations, see for example (Figs. 11-15; via folding and forming hems portions 15/17 first, then inserting cord 25, while forming perforation 19 and cutting separate bags);
	Regarding claim 13: Ashton discloses the step of folding said first hem said web of conveyed to a station for making cut-outs, a station for inserting draw strip strings, and to perforation and welding stations, see for example (Figs. 11-15; via folding and forming hems portions 15/17 first, then inserting cord 25, while forming perforation 19 and cutting separate bags);
	Regarding claims 17-20: Ashton appears to fold the parts simultaneously (Figs. 9-12), while Platt suggests the back folding of the parts (Figs. 5-11);
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, 11, 13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The office believes that the main applied art of Ashton ‘491 discloses the method claims of making draw strip bags, might be missing the exact claimed folding and refolding steps of the free edges as suggested by the claimed language and supported by the filed drawings Fig. 5, steps 1-6.  The office as explained above believes that such similar steps were suggested by Ishihara ‘468, Figs. 15-21.  The applied art ‘468 clearly using different steps of folding and refolding the free edges of the bag in different manners and steps to come up with different mouth portions as desired.  
Therefore, it would have been appreciated to those skilled in the art to use ‘468’s steps to modify ‘491’s method in order to come up with different steps of folding the free ends of the bag as desired, in order to improve the mouth and open portion of the final formed package.  ‘468’s teaching of having different modules and steps of folding the free ends in different steps, would have motivated others in the art to come even with further different steps and mechanisms (similar to the claimed invention) of folding the free ends in similar manner, only in different folding order.  In respect to the exact orders of the claimed inventions, it would be only a matter of design choice, and/or nothing more than rearranging of steps as suggested by ‘468.

In summary, the office believes that the combination of the applied arts would teach the claimed invention.  Noting that ‘468 suggests the argued upon and newly added limitations of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731